EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Registration Statement on Form S-8/A of our report dated August 8, 2013 with respect to the audited financial statements of Mass Megawatts Wind Power, Inc for the years ended April 30, 2013 and 2012. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malone−bailey.com Houston, Texas September 19, 2013
